 1   Kristin McDonald, Esq. SBN 027082
     McCARTHY & HOLTHUS, LLP
 2
     8502 E. Via De Ventura, Suite 200
 3   Scottsdale, AZ 85258
     Phone (480) 302-4250
 4   Fax (480) 302-4101
 5   bknotice@mccarthyholthus.com

 6   Attorneys for Lakeview Loan Servicing LLC, its assignees and/or successors, by and through its
     servicing agent M&T Bank
 7
 8
                               UNITED STATES BANKRUPTCY COURT
 9
                                        DISTRICT OF ARIZONA
10
                                          PHOENIX DIVISION
11
12   In re:                                          )   Case No. 2:19-bk-07987-PS
                                                     )
13                                                   )   Chapter 13
     Joann Ashley Wing aka Joann Ricks,              )
14
                                                     )   OBJECTION TO CONFIRMATION OF
15                 Debtor.                           )   CHAPTER 13 PLAN
                                                     )
16                                                   )   Docket No. 22
17            Lakeview Loan Servicing LLC, its assignees and/or successors, by and through its
18   servicing agent M&T Bank, (“Secured Creditor”) in the above-entitled Bankruptcy proceeding,
19   hereby submits the following Objections to Confirmation of the Chapter 13 Plan proposed by
20   Joann Ashley Wing (“Debtor”).
21            1.    Secured Creditor is entitled to receive payments pursuant to a Promissory Note
22   which matures on 7/1/2047 and is secured by a Deed of Trust on the subject property commonly
23   known as 6047 S Mack Ave, Gilbert, AZ 85298 (“Property”). As of 6/27/2019, the amount in
24   default was approximately $6,936.41. A Proof of Claim detailing the arrearages is forthcoming
25   and will be filed on or before the claims bar date; however, Secured Creditor submits the
26   following objections to timely preserve its rights and treatment under the proposed Plan.
27            2.    The proposed Plan does not set forth a reasonable schedule and time period for
28   the payment of the arrearages owed to Secured Creditor. The payoff period and monthly
29   repayment amount proposed by the Debtor exceed a reasonable arrangement in light of Debtor's

                                                     1
                                                                                             File No. AZ-19-156180
                                                                      Objection to Plan, Case No. 2:19-bk-07987-PS
     Case 2:19-bk-07987-PS         Doc 26 Filed 08/20/19 Entered 08/20/19 11:00:00                         Desc
                                    Main Document     Page 1 of 3
 1   past non-payment history. Debtor alleges in the Plan that the arrears owed to Secured Creditor
 2   are in the amount of $3,850.00, while in fact the approximate arrears owed are in the amount of
 3   $6,936.41. The final amount of arrears will be subject to the forthcoming Proof of Claim. To
 4   cure the approximate pre-petition arrearages of $6,936.41 over the term of the Plan within 60
 5   months, Secured Creditor must receive a minimum payment of $115.61 per month from the
 6   Debtor through the Plan. Debtor's Plan provides for payments to the Trustee in the amount of
 7   $3,520.00 per month for 60 months. Debtor does not have sufficient funds available to cure the
 8   approximate arrears over the term of the Plan within 60 months. Therefore, the Plan is not
 9   feasible. A true and correct copy of Debtor's Schedules I and J is attached hereto as Exhibit
10   "1".
11             3.    Unless otherwise ordered, under 11 U.S.C. § 1326(a)(1), the Debtor shall
12    commence making the payments proposed by the Plan within 30 days after the Petition is filed.
13    The Plan must comply with all applicable provisions of 11 U.S.C. § 1325 to be confirmed. As
14    such, the Plan cannot be confirmed.
15                                            CONCLUSION
16             Any Chapter 13 Plan proposed by the Debtor must provide for and eliminate the
17   Objections specified above in order to be reasonable and to comply with applicable provisions of
18   the Bankruptcy Code. Secured Creditor respectfully requests that confirmation of the Chapter 13
19   Plan as proposed by the Debtor be denied, or in the alternative, be amended to provide for full
20   payoff of the arrearages owed to Secured Creditor and to remedy all other objections stated
21   herein.
22             WHEREFORE, Secured Creditor prays as follows:
23             1.    That confirmation of the Proposed Chapter 13 Plan be denied, or in the
24   alternative, be amended to provide for full payoff of the arrearages owed to Secured Creditor and
25   to remedy all other objections stated herein;
26             2.    For attorneys’ fees and costs herein,
27   ///
28   ///
29   ///


                                                       2
                                                                                        File No. AZ-19-156180
                                                                 Objection to Plan, Case No. 2:19-bk-07987-PS
     Case 2:19-bk-07987-PS          Doc 26 Filed 08/20/19 Entered 08/20/19 11:00:00                   Desc
                                     Main Document     Page 2 of 3
 1        3.    For such other relief as this Court deems proper.
 2
                                             Respectfully submitted,
 3
 4                                            McCARTHY & HOLTHUS, LLP

 5        8/20/2019
 6
                                             By: /s/ Kristin McDonald
 7                                               Kristin McDonald, Esq.
                                                 Attorney for Secured Creditor
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29


                                                 3
                                                                                     File No. AZ-19-156180
                                                              Objection to Plan, Case No. 2:19-bk-07987-PS
     Case 2:19-bk-07987-PS     Doc 26 Filed 08/20/19 Entered 08/20/19 11:00:00                     Desc
                                Main Document     Page 3 of 3
